t c memo united_states tax_court randy s quigley petitioner v commissioner of internal revenue respondent docket no 7752-04l filed date randy s quigley pro_se russell k stewart for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respondent’s motion 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure background the record establishes and or the parties do not dispute the following petitioner resided in harleysville pennsylvania at the time he filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax with- held petitioner attached to his return form_w-2 wage and tax statement reporting wages tips and other compensation of dollar_figure petitioner also attached a document to his return petitioner’s attachment to his return that con- tained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date respondent issued to petitioner a notice 2respondent treated petitioner’s return as a math error return under sec_6213 and issued a math error letter to petitioner thereafter although respondent had not issued a notice_of_deficiency to petitioner with respect to his taxable_year respondent assessed a tax of dollar_figure for that year an officer with respondent’s appeals_office determined that respondent improperly assessed the tax of dollar_figure for petitioner’s taxable_year and respondent abated that tax 3petitioner’s attachment to his return is very similar to the documents that certain other taxpayers with cases in the court attached to their respective returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 of deficiency_notice of deficiency with respect to his taxable_year which he received in that notice respondent deter- mined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for his taxable_year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice_of_deficiency relating to his taxable_year instead on date in response to the notice_of_deficiency petitioner sent a letter petitioner’s date letter to the internal_revenue_service irs that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date respondent assessed petitioner’s tax for his taxable_year we shall refer to that unpaid assessed amount as well as interest as provided by law as petitioner’s unpaid liability for respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’ sec_4thereafter respondent conceded that petitioner is not liable for the accuracy-related_penalty under sec_6662 5petitioner’s date letter is very similar to the types of letters that certain other taxpayers with cases in the court sent to the irs in response to the respective notices of deficiency that respondent issued to them see eg copeland v commissioner supra smith v commissioner supra 6see supra note unpaid liability for on or about date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s taxable_year on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office with respect to his taxable_year petitioner attached a document to his form petitioner’s attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless in response to petitioner’s form and petitioner’s attachment to form an appeals officer with the appeals_office appeals officer sent a letter to petitioner on date appeals officer’s date letter which stated in pertinent part please note that during my preliminary review of your request for a due process hearing and other documents written by you it was observed that you are raising points that are frivolous and without merit 7petitioner’s attachment to form contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachments to respective forms filed with the irs by certain other taxpayers who commenced proceedings in the court see eg flathers v commissioner tcmemo_2003_60 copeland v commissioner supra please be advised the courts have consistently and repeatedly rejected the arguments expressed in your letters and in many cases have imposed sanctions in pierson v commissioner dec t c the court issued fair warning of penalties under sec_6673 to all those taxpayers who in the future institute or maintain a lien or levy action primarily for delay or whose position in such a pro- ceeding is frivolous or groundless and has in fact imposed a penalty in a number of such cases please see enclosed exhibit a list of cases showing imposi- tion of sec_6673 pursuant to sec_6320 and sec_6330 of the internal_revenue_code sec_6320 discusses matters consid- ered at the hearing sec_6330 precludes any challenge to the underlying liability at the hearing for any period if the person received a statutory_notice_of_deficiency or otherwise had an opportunity to dispute the liabilities the appeals officer enclosed with the appeals officer’s date letter a copy of a txmoda transcript with respect to petitioner’s taxable_year on date petitioner sent a letter petitioner’s date letter to respondent’s appeals_office which stated in pertinent part in my numerous responses to the irs i have re- quested to have a hearing as provided for in proce- dures and regulations b thru d i but as of yet i have been offered none now for exact purpose that the ‘restructuring and reform act of 1998' was enacted into law i am again being denied a hearing as called for in sec_6330 if the person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals further more in the us district_court case of ‘mesa oil inc plain- tiff v united_states of america defendant civil_action no 00-b-851' date wherein i quote tax law federal tax_administration procedure tax_liabilities credits levy distraint irc secs with respect to a hearing concerning the proposed levy of a taxpayer’s property the tax- payer is to have a meaningful hearing followed by judicial review sec_6330 a hearing where i can present evidence ask questions and view the verification documents called for in the law reproduced literally in response to petitioner’s date letter and a prior telephone call that petitioner made on a date not disclosed by the record the appeals officer sent a letter to petitioner on date appeals officer’s date letter which stated in pertinent part i’ve received your call and letter requesting a face- to-face hearing the items that you mention in your cdp request are items that courts have determined are frivolous or groundless or appeals does not consider these are moral religious political constitutional consci- entious or similar grounds examples of arguments that are considered frivolous or groundless are provided in the truth about frivolous tax arguments on the irs internet website at http www irs gov pub irs-utl friv tax pdf it is not a complete list of frivolous and groundless arguments i previously provided a list of cases in the collection_due_process forum in which the arguments you are rais- ing were considered frivolous and irrelevant appeals does not provide a face-to-face conference if the only items you wish to discuss are those mentioned above you may however have a telephone conference or discuss with us by correspondence any relevant challenges to the filing of the notice_of_federal_tax_lien or the proposed levy if you are still interested in receiving a face-to-face conference you must be prepared to discuss issues relevant to paying your tax_liability these include for example offering other ways to pay the taxes you owe such as an installment_agreement or offer_in_compromise the internal_revenue_manual determines whether appeals can accept your proposal if you wish to have a face-to-face conference please write me within days from the date of this letter or date and describe the legitimate issues you will discuss petitioner did not respond to the appeals officer’s date letter on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination stated in pertinent part summary of determination a review of the administrative file indicated that all statutory and admin- istrative requirements that needed to be met with respect to the notice_of_intent_to_levy being issued were in fact met in your case all relevant issues raised by you were addressed you suggested no collection alterna- tives sec_6320 and sec_6330 require that the appeals officer consider whether any collection action balance the need for efficient tax collection with the legit- imate concern that any collection action be no more intrusive than necessary the proposed levy action appears appro- priate in that your liabilities are based on your non-compliance with the tax laws and that you continue attempt- ing to circumvent the tax system with various time worn frivolous arguments an attachment to the notice_of_determination stated in pertinent part legal and procedural requirements this appeals officer has had no prior involvement with respect to these liabilities all relevant legal and procedural requirements were reviewed and verified as being met also no spousal issues are applicable validity of the assessment the assessments for all tax years and liabilities therein are valid various transcripts were reviewed and all assessments were appropriate for the income_tax_liability for tax_year you were issued a notice_of_deficiency on sic you did not petition the tax_court for re-determination and the tax was appropriately assessed by default procedures based on the above sec_6330 precludes any challenge to the underlying liability at the hearing for any period if the person received a statutory_notice_of_deficiency or otherwise had an opportunity to dispute the liabilities for the income_tax_liability you received the notice_of_deficiency challenges to the appropriateness of the collection actions your only challenge to the appropriateness of the collection actions is documented in your request for the hearing and other documents received by the ser- vice those challenges are submitted below in perti- nent part quotations form sic senator roth’s book the power to destroy specifically page disputes the validity of the final notice_of_intent_to_levy and notice of your right to a hearing pursuant to sec_6330 because no one signed it verification from the secretary that the requirements of any applicable law or administrative procedure have been met transcripts of any kind are not accept- able and any claims that the court have held that an unsigned computer printout satisfies the legal require- ments will no sic be acceptable that an appeals officer shall hew to the law in accordance with reg f that there is no treasury regulation that state sic the appeals officers shall hew to court decisions proof of notice_and_demand and proof that it is a statutory notice_and_demand via a treasury_decision or regulation there is no underlying liability -- that the index of the ir code lists some taxes under the caption liability for tax however he can find no entry for income taxes one nonsensical excuse the appeals officer might offer is that the underly- ing liability is not at issue due to the fact that the taxpayer received a notice_of_deficiency the notice is invalid since it was prepared and sent by a service_center employee and it must be sent and determined by the secretary unless there is a delegation authority to do so sec_6330 does not apply citation from 332_us_380 disputes the existence of an income_tax_liability -- the tax_court not being a court of law -- has no jurisdiction to consider such a question there is no statute requiring him to pay the income taxes none of the above arguments are relevant for purposes of the hearing collection alternatives considered you have not suggested any viable alternatives on date note typo error on letter has you were sent a contact letter informing you that the hearing was being conducted by correspondence and telephone you were advised that your irrelevant frivolous meritless arguments were not acceptable and that the hearing was being limited to discussions of alternatives to the proposed levy you were further notified that you were not in compliance with the filing of your and tax returns you were directed to forward completed returns for these years along with financial statements in response you wrote a letter dated date insisting upon a hearing where i can present evidence ask questions and view the verification documents called for in the law awaiting your response for the date and time of such in person hearing on date this appeals officer responded to your correspondence informing you of the conditions under which you would be given an in person hearing otherwise we would continue with correspondence or by telephone you did not respond to this letter balancing efficient collection and intrusiveness sec_6330 requires that the appeals officer con- sider whether any collection action balance the need for efficient tax collection with the legitimate con- cern that any collection action be no more intrusive than necessary the levy action is appropriate in that you have only made time worn arguments against the tax laws to evade the payment of tax nor are you in compli- ance with the filing of your returns it is inappro- priate to allow you to ignore his sic tax obligations any longer petitioner filed a petition with the court with respect to the notice_of_determination relating to petitioner’s unpaid liability for the petition contained statements conten- tions arguments and requests that the court finds to be frivo- lous and or groundless discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the notice_of_deficiency that respondent issued to him relating to his taxable_year where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of the internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of inter alia petitioner’s return petitioner’s attachment to his return petitioner’s attach- ment to form and the petition petitioner’s position in petitioner’s response to respondent’s motion petitioner’s 8the frivolous and or groundless statements contentions arguments and requests in petitioner’s petition are similar to the frivolous and or groundless statements contentions argu- ments and requests in respective petitions filed by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 response is frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting 9the statements contentions arguments and requests set forth in petitioner’s response are similar to the statements contentions arguments and requests set forth in the respective responses by certain other taxpayers with cases in the court to the motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the appeals officer’s date letter the appeals officer advised petitioner that the courts have consistently and repeatedly rejected the arguments expressed in your letters and in many cases have imposed sanctions in that letter the appeals officer also advised petitioner of the holding in pierson v commissioner supra and provided petitioner with a list of other cases in which a penalty under sec_6673 had been imposed nonetheless in the instant case petitioner alleged in the petition and advances in petitioner’s response we believe primarily for delay frivolous and or groundless statements contentions arguments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and we find them to be without merit and or irrelevantdollar_figure 10we shall however address one of petitioner’s contentions in petitioner’s response petitioner contends in petitioner’s response that the appeals officer refused to afford petitioner the cdp hearing on the record before us we disagree in the appeals officer’s date letter the appeals officer informed petitioner that if you wish to have a face-to-face conference please write me within days from the date of this letter and describe the legitimate issues you will dis- continued on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered continued cuss petitioner did not respond to that letter even if respondent’s appeals officer had not offered petitioner an appeals_office hearing on the instant record we would hold that it is not necessary and will not be productive to remand this case to the appeals_office for a hearing under sec_6330 see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determination to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for see id
